PER CURIAM.
Jorge Sanchez appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. His sworn motion contends that he was not advised of the immigration consequences of his plea. The State concedes that the sworn allegations are legally sufficient under Peart v. State, 756 So.2d 42, 48 (Fla.2000), and that he is entitled to an eviden-*1280tiary hearing unless' the record conclusively shows that the movant is entitled to no relief. We reverse the order now under review and remand for the trial court either to attach portions of the record demonstrating conclusively that the defendant is not entitled to relief, or alternatively, to conduct an evidentiary hearing on the defendant’s motion. See Fla. R.Crim. P. 3.850(d). The State notes that the transcript of the plea colloquy is not readily available in the record and will need to be ordered.
Reversed and remanded for further proceedings consistent herewith.